Citation Nr: 0612999	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  05-00 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include as secondary to the service-connected 
right knee disability.  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from  July 1977 to 
February 1980, and July 2002 to February 2003.  He also had 
periods of active duty for training (ACDUTRA) during the 
1990s.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied the veteran's claim seeking 
entitlement to service connection for a low back disability, 
and for hypertension.  

The veteran testified before the undersigned Acting Veterans 
Law Judge at a hearing at the Central Office in Washington, 
DC, in September 2005.  

The veteran's claim of service connection for a low back 
disability is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran was diagnosed with hypertension prior to 
starting his second period of active service in July 2002.  

2.  During the veteran's second period of active duty service 
(July 2002 to February 2003), his hypertension increased in 
severity beyond its natural progression.  



CONCLUSION OF LAW

Service connection for hypertension is granted.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

On a report of medical history form from September 1996, the 
veteran reported that he had high blood pressure, but the 
examiner stated that he did not have known knowledge of the 
veteran's high blood pressure.  

The veteran was diagnosed with hypertension at a September 
2000 reserve examination.  His blood pressure was 142/100.  

The veteran's blood pressure reading on June 17, 2002, was 
161/105.  At a reserve examination on June 21, 2002 
(immediately before the veteran's second period of active 
duty began), the examiner noted that the veteran had 
hypertension, and reported his 3-day hypertension average as 
141/94.  The veteran was put on light duty for hypertension 
in November 2002, and prescribed medication.  The veteran's 
blood pressure in November 2002 was 164/96.  At separation in 
January 2003, the veteran reported on his DD Form 2697 that 
he had high blood pressure.  The veteran's highest blood 
pressure reading at separation was 144/88.  

At a VA examination in February 2004, the examiner diagnosed 
the veteran with hypertension on medications.  






Relevant laws and regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes 
active duty, any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of INACDUTRA during which the individual concerned was 
disabled or died from any injury incurred or aggravated in 
line of duty.  38 U.S.C.A. §§ 101(24), 106 (West 2002).  It 
follows from this that service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101(24), 106, 1131.

When there is evidence that a chronic disease, including 
cardiovascular-renal disease, including hypertension, 
manifests to a degree of 10 percent or more within one year 
of leaving service, such disability shall be granted service 
connection on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309 
(2005).  

The rating schedule provides for a 10 percent rating when 
diastolic pressure is predominantly 100 or more, or; systolic 
pressure is predominantly 160 or more; or the minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  38 C.F.R. § 4.104, Diagnostic Code 
7101 (2005).

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111 
(West 2002); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
The presumption of sound condition provides that every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  8 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b) (2005).

This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304 (b)(1).

There has been a change in the interpretation of the law with 
respect to the adjudication of claims involving pre-existing 
conditions and the application of the presumption of 
soundness.  Essentially, under 38 U.S.C.A. § 1111, as 
recently interpreted under Cotant v. Principi, 17 Vet. App. 
116 (2003), and VAOPGCPREC 3-2003 (July 16, 2003), mandates 
that, to rebut the presumption of sound condition, VA must 
show by clear and unmistakable evidence both that the disease 
or injury existed prior to service and that the disease or 
injury was not aggravated by service.

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The Court has defined 
the word "unmistakable" as an item cannot be misinterpreted 
and misunderstood, i.e., it is undeniable."  Vanerson, 12 
Vet. App. at 258 (quoting WEBSTER'S NEW WORLD DICTIONARY 1461 
(3rd Coll. Ed. 1988)).  See also Crippen v. Brown, 9 Vet. 
App. 412 (196).

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306. (2005); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002).






Analysis

As the veteran was diagnosed with hypertension at his reserve 
examination in June 2002 (immediately before his second 
period of service began), pursuant to 38 U.S.C.A. § 1111, he 
is not considered to have been in sound condition when 
examined for service.  In other words, the presumption of 
soundness does not apply in this case.  Since the presumption 
of soundness does not apply, the change in the interpretation 
of the law regarding the presumption of soundness does not 
apply to the veteran's case.  

Since the veteran's hypertension has been determined to have 
begun prior to service, the issue that must be decided is 
whether the veteran's pre-existing hypertension was 
aggravated during service, and if so, whether it was 
aggravated beyond the natural progression of the disorders.  
The findings for the veteran's second period of service (July 
2002 to February 2003) indeed show that his hypertension 
increased in severity during this time.  In November 2002 
(five months after the veteran started his second period of 
service), he was put on light duty and prescribed medication 
for his hypertension.  His blood pressure had increased to 
164/96.  Thus, the evidence clearly shows that the veteran's 
pre-existing hypertension was aggravated during service.  

Considering that the veteran's hypertension increased in 
service to such a level that he required medication, and had 
not needed medication prior to his second period of active 
duty, it must be concluded that his hypertension did not 
increase in severity due to the natural progress of the 
condition.  There are no medical reports stating that the 
increase in severity of the veteran's hypertension was the 
result of the natural progress of the disease.  

As the evidence is at least in equipoise regarding the 
veteran's claim, the benefit-of-the-doubt rule applies.  38 
U.S.C.A §5107 (West 2005).  Thus, the grant of service 
connection is warranted based on aggravation of the 
appellant's hypertension.  As the veteran has been granted 
the benefit he was seeking (service connection for 
hypertension), it is determined that the Veterans Claims 
Assistance Act of 2000 (VCAA) has been complied with.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (2005).  


ORDER

Entitlement to service connection for hypertension is 
granted.  

REMAND

Regarding the veteran's claim of service connection for a low 
back disability, the veteran has presented three theories of 
entitlement to prove his claim.  He argues that he initially 
injured his back in an injury while on ACDUTRA in Alabama in 
1994.  He also argues that his current back disorder 
(diagnosed as lumbar strain at his February 2004 VA 
examination) was aggravated by his second period of service 
between July 2002 to February 2003.  Finally, he argues that 
his low back disorder was caused by his service-connected 
right knee disability.  

Service medical records show that the veteran was seen for 
pain in his back during physical training and while playing 
basketball in July 1994.  He was seen by a medical officer 
who stated that the veteran was not to undergo physical 
training for five days.  At the veteran's hearing, he 
testified that he injured his back in service in Huntsville, 
Alabama, while playing basketball.  Since the evidence does 
not show that the veteran had active military service during 
this time (the evidence shows that the veteran's two periods 
of service were from July 1977 to February 1980 and from July 
2002 to February 2003), the veteran's claim must be remanded 
to determine whether the veteran was on ACDUTRA at this time.  
Furthermore, any service medical records from when the 
veteran was in the Reserves should also be obtained.  

Regarding the veteran's second and third theories of 
entitlement to service connection, the veteran's claim must 
be remanded for a VA examination to determine if any pre-
existing back conditions were aggravated by the veteran's 
second period of service between July 2002 to February 2003, 
or in the alternative, whether any currently diagnosed low 
back disorders are related to the veteran's service-connected 
right knee disability.  The VA's duty to assist requires that 
the veteran be afforded a VA examination with respect to his 
disability, which should take into account the records of the 
veteran's prior medical history, and includes an opinion as 
to the etiology of his disability before a decision 
concerning his appeal can be made.  See Pond v. West, 12 Vet. 
App. 341, 346 (1999); Moore v. Derwinski, 1 Vet. App. 401, 
405 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Verify all of the periods of ACDUTRA 
during the year 1994.  Efforts to verify 
this period of training should be made 
with the US Army Reserve Personnel 
Center, as well as all other appropriate 
agencies.  Assure that proper 
documentation of such service is included 
in the claims folder.

2.  Ensure that all of the veteran's 
service medical records from when he was 
in the Reserves are in the claims folder.  
These records should be obtained from the 
veteran's Reserve unit or from the US 
Army Reserve Personnel Center, or any 
other appropriate agency.  If these 
records cannot be obtained, this fact 
should be documented for the claims 
folder.  

3.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of all low back disorders.  The 
claims folder, and a copy of this REMAND 
should be made available to the examiner 
in conjunction with the examination.  The 
examination report should include 
responses to the each of the following 
item:

a.  Please provide diagnoses of all 
low back disorders.  

b.  If it is determined that the 
veteran was on ACDUTRA when he 
injured his back in June 1994, are 
any of the veteran's currently 
diagnosed low back disorders the 
result of the low back injury the 
veteran incurred in June 1994?

c.  What low back disorders did the 
veteran have when he started active 
duty in July 2002 (Please list the 
diagnoses in the most precise 
medical terms feasible).

d.  What low back disorders did the 
veteran have at the end of his 
active service in February 2003? 
(Please list the diagnoses in the 
most precise medical terms 
feasible).

e.  If any of the disorders that the 
veteran had in February 2003 were 
the same disorders that the veteran 
had in July 2002, based on medical 
analysis of the entire record, 
respond to each of the following 
questions: (1) Was there an increase 
in the severity of disability during 
this time; and (2) If there was an 
increase in the severity of 
disability, was the increase beyond 
the natural progress of the 
disorder?  

f.  Is it at least as likely as not 
that the veteran's low back 
disorders were caused, or were 
aggravated, by his service-connected 
right knee disability?  

4.  Thereafter, the appellant's claim of 
entitlement to service connection for a 
low back disability, to include as 
secondary to the service-connected right 
knee disability, should be readjudicated.  
In the event that the claim is not 
resolved to the satisfaction of the 
appellant, he should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


